[Cite as State v. Williams, 2018-Ohio-4237.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      LUCAS COUNTY


State of Ohio                                      Court of Appeals No. L-17-1257

        Appellee                                   Trial Court No. CR0201701743

v.

Shaqunia Williams                                  DECISION AND JUDGMENT

        Appellant                                  Decided: October 19, 2018

                                               *****

        Julia R. Bates, Lucas County Prosecuting Attorney, and
        Alyssa Breyman, Assistant Prosecuting Attorney, for appellee.

        Patricia Horner, for appellant.

                                               *****

        OSOWIK, J.

        {¶ 1} This is an appeal from an October 10, 2017 judgment of the Lucas County

Court of Common Pleas, finding appellant guilty on one amended count of child

endangerment, in violation of R.C. 2919.22(A), a misdemeanor of the first degree.

Appellant was sentenced to, and served, a term of incarceration of 180 days. For the

reasons set forth below, this court affirms the judgment of the trial court.
       {¶ 2} Counsel for appellant has submitted a request to withdraw pursuant to

Anders v. California (1967), 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493. In support of

the request, counsel states that, after reviewing the record of proceedings in the trial

court, she is unable to find arguable issues on appeal. In conformity with Anders, counsel

for appellant sets forth the following two proposed assignments of error:

              I. APPELLANT COULD ASSERT HER PLEA WAS NOT

       VOLUNTARILY, KNOWINGLY OR WILLINGLY ENTERED INTO.

              II. APPELLANT COULD ARGUE THE SENTENCE WAS

       EXCESSIVE.

       {¶ 3} In Anders, the United States Supreme Court held that if counsel, after

conscientious examination of the case, believes any appeal to be wholly frivolous, they

should so advise the court and request permission to withdraw. Id. at 744.

       {¶ 4} The request to withdraw must be accompanied by a brief identifying

anything in the record that could arguably support an appeal. Id. Counsel must furnish

the client with a copy of the brief and the request to withdraw. Id. Once these

requirements have been satisfied, the appellate court then conducts a full examination of

the proceedings from below to determine if the appeal is frivolous. The appellate court

may grant counsel’s request withdraw and dismiss the appeal or may proceed to a

decision on the merits. Id.

       {¶ 5} Lastly, we note that this matter was filed prior to this court’s decision in

State v. Wenner, 6th Dist. Sandusky No. S-18-004, 2018-Ohio-2590, thereby enabling the



2.
case to proceed pursuant to the Anders filing given that it was filed prior to this court’s

decision announcing a discontinuation of Anders for case review purposes.

       {¶ 6} The following undisputed facts are relevant to this appeal. Appellant was

the legal custodian of two minor children and was pursuing the adoption of the children

through the Lucas County Children’s Services Board (“CSB”).

       {¶ 7} Subsequent to taking legal custody of the children from CSB and beginning

the adoption process, appellant knowingly gave physical custody of the children to

another party whom was not legally entitled to the children.

       {¶ 8} Notably, appellant was aware that the person had previously lost physical

custody of a minor son and was aware of the presence of a severe drug addict residing in

the home in which she placed the children.

       {¶ 9} Subsequent to appellant placing the children in the above-described high risk

environment, the adult with whom the children were then living severely abused and

neglected the children, ultimately causing the death of one of the two children, a four-

year old girl.

       {¶ 10} As conveyed by the trial court, “The facts in this case are stomach

churning. They reveal the most horrific abuse * * * That child was bruised from the tip

of her toe to the top of her head. That child was burned. That child was put in a dog cage

* * * Physical, mental torture * * * So tiny from not being properly fed that she was in

the one percentile.”




3.
       {¶ 11} On August 28, 2017, appellant entered a negotiated plea to one count of

child endangerment, in violation of R.C. 2919.22(A), a misdemeanor of the first degree.

Appellant was sentenced to a 180-day term of incarceration. This appeal ensued.

       {¶ 12} Prior to the potential consideration of the proposed assignments of error,

we must first consider the propriety of appellee’s chief assertion on appeal that the appeal

itself is moot under the facts and circumstances of this case.

       {¶ 13} The record reflects appellant was ultimately convicted of a misdemeanor

level offense. The record further reflects that appellant served the entirety of the

sentence, did not request a stay of execution from the trial court, and presented no

evidence of any collateral legal disability, such as being subject to a statutorily mandated

registration requirement.

       {¶ 14} This court has consistently recognized that under the above-described

circumstances, a case on appeal is rendered moot. In a recent criminal appeal similarly

involving a misdemeanor conviction in which appellant had already served the entirety of

the sentence, this court held, “[W]e note that appellant failed to request a stay of his

sentence in the trial court. Further, appellant failed to argue the existence of a collateral

disability.” State v. Carter, 6th Dist. L-16-1099, 2017-Ohio-2898, ¶ 8. Accordingly, we

determined that, “[A]ppellant’s appeal is moot and his assignments of error are not well-

taken.” Carter, at ¶ 9. Appellant’s counsel’s motion to withdraw is granted.

       {¶ 15} Likewise, in the instant case, we find that the record shows that appellant,

who has served the full sentence, failed to request a stay of execution of the sentence in

the trial court and did not demonstrate a resulting collateral disability. As such, we find

4.
the appeal to be moot and the assignments of error to be not well-taken. Appellant’s

counsel’s motion to withdraw is granted.

       {¶ 16} On consideration whereof, the judgment of the Lucas County Court of

Common Pleas is hereby affirmed. Appellant is ordered to pay the costs of this appeal

pursuant to App.R. 24.

                                                                      Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Arlene Singer, J.                              _______________________________
                                                           JUDGE
Thomas J. Osowik, J.
                                               _______________________________
Christine E. Mayle, P.J.                                   JUDGE
CONCUR.
                                               _______________________________
                                                           JUDGE




           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




5.